Citation Nr: 1144378	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from August 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board in September 2008 remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In July 2009, the Board issued a decision denying the claim.  The Veteran thereafter timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a Memorandum Decision vacated the Board decision and remanded the case to the Board for action consistent with that Court Decision. 


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The competent evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment. 

Analysis

The Veteran contends that his service-connected lumbar spine, left ankle and great left toe disabilities prevent him from securing or following a substantially gainful occupation. 

A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3).
 
Here, the Veteran is service-connected for lumbar disk disease (rated as 40 percent disabling); traumatic arthritis of the left ankle (rated as 20 percent disabling) and complete bony ankylosis of the metatarsal phalangeal joint of the great left toe (rated as 10 percent disabling); for a combined evaluation of 60 percent. 

The Veteran's service-connected orthopedic disabilities may be considered to be "one disability" for purposes of meeting the percentage rating requirements for consideration of a TDIU rating, as they are all disabilities affecting a single body system.  38 C.F.R. § 4.16(a).  In combination, these orthopedic disabilities are rated 60 percent disabling.  Thus, he meets the above percentage standards of 38 C.F.R. 
§ 4.16(a).  The remaining question is whether his disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.  The focus is on whether the service-connected conditions would render it impossible for the average person to follow a "substantially gainful occupation." Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In written statements submitted in support of his claim, the Veteran indicated that his disabilities had become so "bad" that he had to stop working as a barber in December 2004.  The record reflects that the Veteran has a 9th grade education.  The Veteran reported that for the last 13 or 14 years he could only stand about 3 days a week which he just couldn't do any longer due to pain.  He reports that his service-connected orthopedic disabilities prevent him from sitting or walking for any significant periods of time. 

At a December 2008 VA examination, the Veteran reported that he no longer worked secondary to his low back, left ankle and foot pain associated with prolonged standing.  He used a rollator walker for ambulation.  However, he was independent in his activities of daily living.  With regard to his ability to work, the examiner felt that the Veteran would be confined to a desk or sedentary job that would require no more than short periods of standing or walking.  The examiner further noted that the Veteran would have marked restrictions in his ability to do any sort of bending, lifting or climbing. 

In a May 2009 statement, the Veteran emphasized that he did not have the education to "run some kind of desk job."    

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities in combination are of a nature and severity as to preclude the work for which he is qualified by reason of past education and work experience.  The record shows that the Veteran is currently unemployed.  While the VA examiner opined that the Veteran could still be employed in a sedentary type occupation, statements submitted by the Veteran indicate that he has difficulty sitting or walking for any prolonged period of time due to his service-connected orthopedic disabilities.  Significantly, the Veteran has indicated that he does not have the education required for a desk job.  The standard, as in this case, is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran has a 9th grade level of education and has indicated a prior work history as a barber.  There is no evidence in the file indicating that the Veteran is capable of performing other general employment, and what such employment would entail.  Thus, a reasonable interpretation of the evidence is that the service-connected orthopedic disabilities are of a nature and severity to prevent the Veteran from maintaining gainful employment.  Accordingly, the criteria for a TDIU rating are met, and this benefit is granted. 








ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is granted, subject to the law and regulations applicable to the payment of monetary benefits. 


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


